Case
 Case1:04-cr-00962-LAP
      1:04-cr-00962-LAP Document
                         Document70-1
                                  72 Filed
                                      Filed12/09/20
                                            12/08/20 Page
                                                      Page11ofof22
                      Case
                       Case1:04-cr-00962-LAP
                            1:04-cr-00962-LAP Document
                                               Document70-1
                                                        72 Filed
                                                            Filed12/09/20
                                                                  12/08/20 Page
                                                                            Page22ofof22
U.S. Department of Justice                                                                                   Rule 20 -- Transfer Notice




To:                                                                     District                              Date
Audrey Strauss, Acting United States Attorney                           Southern District of                       23 2020
                                                                                                              Nov. ___,
                                                                        New York

Name of Subject:                                                        Statute Violated                      File Data (Initials and Number)
Daniel Rendon-Herrera                                                   18 U.S.C. § 2339B                     2008R01387
04-CR-962 (S-6) (LAP)                                                   21 U.S.C. §§ 960a, 963

                                                         Part A -- District of Arrest
       ✔ The above-named subject has been apprehended in this jurisdiction and indicates amenability to Rule 20 disposition
           of the changes pending against him in your court. Kindly indicate whether you are agreeable to Rule 20 disposition
           and forward two certified copies of indictment or information if any.
           Enclosed is a certified copy of waiver of indictment by defendant. Kindly file criminal information and forward two
           certified copies thereof.

       ✔ Enclosed is Consent to Transfer form executed in duplicate (one copy for your files) by defendant and the United
           States Attorney in the district of arrest. Kindly add your consent and have the Clerk of your district transmit the
           papers in the proceeding or certified copies thereof to the Clerk of the Court in this district in accordance with the
           Rule Docket No.
            Other (Specify):


            The above-named defendant entered a plea of guilty under Rule 20.
             Date of Plea        Date of Sentence             Sentence


From (Signature and Title)                                              Address
                               S th D.
                               Seth D DuCharme
                                       D Ch                             United States Attorney's Office, EDNY
                               Acting United States Attorney            271 Cadman Plaza East, Brooklyn, NY 11201

                                                        Part B -- District of Offense

      ✔     I am agreeable to Rule 20 disposition.

            I am not agreeable to Rule 20 disposition. Defendant's appearance is desired at
                                                                            on                          at                          o'clock

            (Kindly notify me of any anticipated delay)
            Enclosed are two certified copies of indictment or
            information                                                    Docket No.
            Please have defendant execute waiver of indictment.

            Other (Specify):

Signature (Name and Title)                                              District                              Date
                               Audrey Strauss
                               Acting United States Attorney Southern District of N.Y.                       November 25
                                                                                                             _______________, 2020
See United States Attorneys Manual 9-14.000 for an explaination of procedures under Rules 7 & 20, Federal Rules of Criminal Procedure.
                                            Replaces OBD-101, Fed. 83 edition may be used
                                                                                                                               FORM USA-231
                                                                                                                               NOV. 85
